DETAILED ACTION
 Important Note
This case is in an unusual position. Applicant originally filed claims directed to one species (using a microstrip antenna, fig. 2) and, as noted in the interview summary filed 29 June 2022, now requests a change of species (to one using a traveling wave antenna, fig. 11). This change is not a matter of right (MPEP 706.07(h)) but the examiner agreed in the same interview that if the new claims were filed with an RCE there would be no search burden associated with the otherwise restrictable claims. 
However, an RCE cannot be filed after a Non-Final Rejection (as the notice filed 22 August 2022 indicates). Further, the standard procedure is to withdraw claims directed to a non-elected species, including where elected by original presentation, which in this case would leave no claims to reject. Therefore, for the purpose of allowing Applicant to change species with an RCE, the claim amendments are being treated as withdrawn, the new claims are withdrawn, and the rejections presented here are of the last version of the claims directed to the species elected by original presentation. This avoids the amendments being treated as non-responsive (MPEP 821.03).
With this Final Rejection, Applicant will be able to refile the claims directed to the traveling wave with an RCE. They will be examined on the merits at that point.
In the interest of compact prosecution, since some time is provided for a Final Rejection, the examiner notes that a brief search turned up a reference by a named inventor of the pending application which discloses a forceps with a traveling wave antenna (fig. 10C of US 2013/0274733 to Hancock). Whether this reference has any bearing on the proposed claims has not been determined but in the examiner’s experience cases with shared inventors are more likely to have overlapping subject matter.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Previous Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9, 12, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nau, JR. et al. (US 2010/0249769), hereinafter Nau, further in view of Govari (US 2017/0156791) and Schechter (US 2008/0294222).
Regarding claims 1, 9, 12, 13 and 15, Nau discloses an electrosurgical vessel sealer with an instrument shaft (12, fig. 1) including a coaxial transmission line (210, fig. 3A) connected to a distal end assembly (300) having a pair of movable jaws (310, 320) and a sharp rigid blade longitudinally slidable between the distal end assembly through a recessed groove (200, fig. 2, see knife channel 315 in fig. 3B and [0023]). The jaws include an energy delivery structure that could emit microwave energy into the gap between the jaws (302a-d). The energy delivery structure comprises a coplanar microstrip antenna mounted on the inner surface of at least one jaw that includes an active conductive strip (at least one of 302a-b and 302c-d). The coplanar microstrip antenna can be considered such at least because the antenna is small and elongated (“microstrip”) and there are at least two elements of the antenna which share a plane (“coplanar”). Nau discloses the coplanar microstrip antenna can be configured as a planar dipole antenna (paragraph [0029]), which is understood to confine the emitted microwave field “substantially” within “a region” between the pair of jaws. Nau discloses the coplanar microstrip antenna further comprises a planar dielectric substrate (307, 311, [0031]) with top and bottom surfaces (as all elements have) and a ground conductor strip (302a or 302b, 302c or 302d) with “uniform closest spacing” to the active conductive strip (the other of 302a or 302b and 302c or 302d), where both strips are on the planar dielectric substrate. It is noted the phrase “uniform closest spacing” is understood to be spacing generally since it is the parts of the elements that are closest to each other that define “spacing” as commonly understood. The jaws have a pivot that is transverse to the axis of the coaxial transmission line (fig. 3B). 
Nau does not disclose the ground conductive strip is connected to a ground conductive layer under the planar dielectric substrate. However, there are many ways to connect electrically conductive elements to a source of electrosurgical energy and Applicant has not disclosed the use of the claimed layer does anything unexpected. Govari discloses an electrosurgical device with two electrically isolated electrodes (46, 48, fig. 3) on a planar dielectric substrate (70), where one of the electrodes is attached directly to a lead (74) and the other electrode is attached via a plated hole (78) to a conductive layer (75) under the planar dielectric substrate. The end result is that both electrodes are connected to a source of electrical energy. See MPEP 2141(III) regarding the obviousness of combining known structures according to known methods to yield predictable results. Therefore, before the application was filed it would have been obvious to connect the energy emitting structures of Nau to a source of electrical energy using any commonly known mechanism, including through a conductive layer under a planar dielectric substrate as taught by Govari, which would produce the predictable result of conducting electrical energy between a generator and a tissue treatment surface. 
Neither Nau nor Govari disclose the that the active strip is a finger strip electrode flanked by the ground strip which is U-shaped electrode. However, various electrode configurations are common in the art and are known to perform in a predictable manner consequent with their shape. This statement about the level of ordinary skill in the art is supported at least by the fact that Nau discloses several different electrode shape embodiments (e.g. fig. 3B, 5B, 6B). Further, Applicant has not disclosed that the U-shape/finger combination produces an unexpected result (as defined by MPEP 716.02).
 Schechter discloses an electrosurgical device (fig. 16) with tissue treatment elements having a finger strip surrounded at an equal distance by a U-shaped strip (104, [0046], note that Schechter uses 104 to designate different poles, e.g. fig. 1). That Schechter also discloses several other jaw configurations (e.g. fig. 1, 19 and 21, etc.) further supports the position that such things are well within the level of a person of ordinary skill in the art to choose for any reason. Schechter is primarily directed to a RF ablation device while Nau is microwave device. However, RF and microwave energies are functional equivalents in the electrosurgical area (MPEP 2144.06) and their use, and the fact that either of those frequencies of energy can be applied to the same or different electrodes, is well-known in the art. Christian (US 2006/0047278), for example, is one of any number of forceps devices that teach that electrodes can be supplied with any of several commonly known energy types including RF and microwave energy (claim 4, [0055]). Christian is cited to show that a person of ordinary skill in the art would both understand how and be motivated to use electrode shapes interchangeably for both RF and microwave energy because any given electrode shape would treat tissue in a predictable manner. There is further discussion of this issue in the Response to Arguments section below. Therefore, at the time the application was filed it would have been obvious to provide the strips of Nau-Govari with any commonly known shape, including an active finger surrounded by a return U-shaped, such as taught by Schechter, which would produce the predictable result of treating tissue between the jaws in a desired manner.
Regarding claim 7, since energy is delivered to both jaws (fig. 3A of Nau) by respective energy delivery structures (connectors between the coaxial cable and the jaw surfaces, not numbered), whatever structure allows that to occur can be considered a “power splitter.” However, in the interest of compact prosecution, see the conclusion in the Office Action filed 08/09/21 for an example of a microwave forceps that uses a power splitter more specifically.

 Claims 5 and 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nau, Govari and Schechter, further in view of Chin (US 7,534,243).
Regarding claims 5 and 6, the device of Nau-Govari-Schechter as discussed above does not show the energy delivery structure only on one jaw and a resilient deformable layer of electrically insulating material on the other. However, a different embodiment of Nau shows the energy delivery structure on only one jaw (fig. 4B). Chin discloses an electrosurgical device and teaches the use of a resilient deformable layer of electrically insulating material on the jaw opposite the jaw with the energy transmission elements (105, 115, figs. 12 and 13, respectively) and teaches this insulating material facilitates grasping tissue (col. 7 lines 38-46). Therefore, at the time the application was filed it would have been obvious to modify the device of Nau-Govari-Schechter provide the energy delivery structure on only one jaw as taught by Nau, and to provide a resilient deformable layer of electrically insulating material on the other jaw as taught by Chin to produce the predictable result of a device that can treat effectively grasped tissue.

 Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nau, Govari and Schechter, further in view of Baker (US 2003/0144652).
Regarding claim 8, the device of Nau-Govari-Schechter does not disclose the inner surfaces of the jaws have a texture or ridged portions. However, such features are extremely common in forceps devices. Baker, for example, discloses a forceps device and teaches that the jaws may be provided with a “suitable grip texture” ([0087]). Therefore, at the time the application was filed it would have been obvious to provide the device of Nau-Govari-Schechter with a suitable grip texture as taught by Baker to produce the predictable result of allowing the device to grip tissue.

 Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nau, Govari and Schechter, further in view of Pendekanti (US 2005/0203499).
Regarding claims 10 and 11, it appears that both jaws of Nau are movable. However, it is well established in the forceps are that a pair of jaws may include movable jaws or one movable and one fixed. Pendekanti, for example, discloses that the jaws can have either configuration ([0052]). This is understood to be a teaching of functional equivalence (MPEP 2144.06(II)). Therefore, at the time the application was filed, it would have been obvious to one of ordinary skill in the art to provide the device of Nau-Govari-Schechter with any commonly known jaw movement configuration, including one fixed and one movable as taught by Pendekanti, which would produce the predictable result of allowing a jaw to grasp tissue. Whichever pair of strips are on the static jaw can be considered the energy delivery structure.

 Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nau, Govari and Schechter, further in view of Treat (US 2003/0069571).
Regarding claim 16, the device of Nau-Govari- Schechter does not disclose that the blade uses energy to cut. However, using energy to cut tissue is extremely common in the art and Applicant has not disclosed that using energy to cut tissue produces an unexpected result. Treat discloses an electrosurgical device and teaches that tissue can be cut via mechanical, ultrasonic or electronic means (including RF) or a combination of them ([0038], which suggests these various modalities are functionally equivalent (MPEP 2144.06). Therefore, before the application was filed it would have been obvious to one of ordinary skill in the art to modify the device of Nau-Govari- Schechter with any commonly known cutting mechanism, including ultrasound or RF as taught by Treat, which would produce the predictable result of allowing the device to cut tissue in a desired manner. 
 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nau, Govari and Schechter, further in view of Anderson (US 2012/0059371).
Regarding claim 17, Nau, Govari and Schechter as discussed above with respect to claim 1 discloses all the elements except the RF dissector located outside the region between the jaws. It is noted that all coaxial cables are “arranged to convey,” (i.e. capable of conveying) any type of electrical energy including microwave and RF energy. The use of bipolar cutting elements external to a forceps jaw is fairly common in the art. Anderson, for example, discloses an electrosurgical device and teaches that RF bipolar cutting electrodes can be positioned at any number of locations on the exterior surface of a jaw (figs. 6, 7 and 9), including at the distal end of the jaw (fig. 8, [0051]). A bipolar pair of electrodes includes a return electrode by definition. Therefore, at the time the application was filed it would have been obvious to provide the device of Nau-Govari- Schechter with an external RF bipolar cutter, as taught by Anderson, to produce the predictable result of allowing a user to treat tissue outside the jaws. The device of Nau-Govari-Schechter-Anderson is thus a forceps device with microwave and RF energy delivery elements but with no specific disclosure of how RF energy is communicated from a source. It is self-evident, however, that the RF energy delivery element must be connected to the source if it is to actually function. Therefore, it would further have been obvious to use any commonly known conductors, including the existing coaxial cable of Nau-Govari-Schechter, to transmit whatever types of electrical energy are being used including RF, to produce the predictable result of an external RF bipolar cutter that actually functions. See the citation to Hancock in the Conclusion of the Office Action filed 08/09/21 for a teaching that RF and microwave can be transmitted on a coaxial cable, thus supporting the examiner’s position that it is commonly known in the art to use a coaxial cable for both RF and microwave transmission. 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Nau, Govari and Schechter, further in view of Weber (US 2008/0200969).
None of the cited references disclose that the ground conductive strip and the ground conductor layer are connected via a plurality of holes filled with conductive material. Govari does disclose a through hole (78), and duplication of parts is an obvious modification (MPEP 2144.06(VI)(B)). Further, filled through holes are common in the art as taught by Weber, a device which also uses circuits as part of a tissue treatment element ([0052], [0089]). Therefore, before the application was filed it would have been obvious to use any number of any commonly known conductive elements in the device of Nau-Govari-Schechter, including the conductor-filled vias of Weber, which would produce the predictable result of allowing elements to be in electrical communication.

 Response to Arguments
See Important Note above.

 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794